Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-22-2020 under new application, which have been placed of record in the file. Claims 1-22 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-23-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. with a specific  reference to the prior-filed application in compliance with 37 CFR 1.78(a) is included in the first sentence(s) of the specification following the title or in an application data sheet.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA YANGZHAOMA YANGZHAO (CN 106775100) in view of Ling Zhu et al. (US 20180039351 A1).

Regarding Claim 1, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests an apparatus (please see abstract, page 5, paragraph 2 suggests touch panel display as an apparatus) comprising: a circuit board  (please see Applicant’s disclosure figures 1,2A, 3A, 3B; page 5, paragraph 3, suggests circuit board is represented by 2A, 2B, and 
However, prior art of MA YANGZHAOMA YANGZHAO (CN 106775100) fails to disclose a circuit board. 
However, prior art of Ling Zhu et al. (US 20180039351 A1) discloses an apparatus comprising a circuit board a first conductive pad on a circuit board surface (figure 2, page 1, paragraph 6, disclosing an apparatus with a circuit board Item # 209, having planar surface conductive plate (item# 210) a conductive overlay having a first 
MA YANGZHAOMA YANGZHAO (CN 106775100) teaches a touch-sensitive display panel and the touch display device accurately detecting the Force touch IC (or large) size of the capacitor.
Ling Zhu et al. (US 20180039351 A1) teaches an apparatus includes a metal plate having a plurality of defined areas forming touch sensors on a first planar surface, and having an opposing planar surface.  The metal plate is arranged to be deformable in the plurality of defined areas by a human touch.  A circuit board has a plurality of conductive sensors on a first surface arranged with the plurality of conductive sensors facing and spaced from the opposing planar surface of the metal plate, the conductive sensors placed in correspondence with the defined areas on the metal plate so that deflection sensors are formed in the defined areas by the conductive sensors and the opposing planar surface of the metal plate
MA YANGZHAOMA YANGZHAO (CN 106775100) does teach having the touch sensing circuit for touch sensing display panel.
MA YANGZHAOMA YANGZHAO (CN 106775100) does not disclose or teach circuit board.
MA YANGZHAOMA YANGZHAO (CN 106775100) contained a device which differed the claimed process by the substitution of the step of having a circuit board for touch sensing circuit. Ling Zhu et al. (US 20180039351 A1) teaches substituted step of having a circuit board for touch sensing circuit and their functions were known in the art to be able to support all the circuit needed to detect a touch accurately supported by a board structure physically. MA YANGZHAOMA YANGZHAO (CN 106775100) step of touch sensing circuit for touch sensing display panel could have been substituted with the step all the touch sensing circuit needed for a touch sensing display panel mounted on a circuit board structure of Ling Zhu et al. (US 20180039351 A1) and the results would have been predictable and resulted accurately detecting the finger base force touch with appropriate deflection of the conductive plate.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests the conductive overlay has a first thickness such that the conductive overlay is configured to deflect in response to the touch on the first overlay surface, wherein the protrusion has a second thickness that is a difference between the first distance and the second distance (please see figures , 2A and 2B, item # 211, 212, please also see 4A, 4B, Item 231, 232, figures 5A, 5B, Item # 231, 232, 221, 22, 111, 112 and distance  suggesting different height in protrusion and distance between protrusion).


Regarding Claim 3, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests the conductive overlay comprises a touch portion, wherein the conductive overlay is configured to deflect in response to the touch on the first overlay surface at the touch portion, and wherein the protrusion protrudes from the second overlay surface at a position corresponding to the touch portion (please see figures 2B, 4B, 5B item # 1, please see paragraphs 29-34).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 3, 5, item# 301, 523, 309, pages 1-3, paragraphs 25-34.

Regarding Claim 4, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests the protrusion protrudes from the second overlay surface at a position substantially centered in the touch portion (please see figures, 5A, 5B, Item # 121, 122).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 3, 5, item# 301, 523, 309, pages 1-3, paragraphs 25-34.

Regarding Claim 5, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests  comprising a spacer protruding from the second overlay surface at a position outside of the touch portion (please see page 7, paragraph 4 suggests spacer).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 2, 3, item# 207, 307, pages 2, paragraphs 27, 28

Regarding Claim 6, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests the spacer has a third thickness such that the spacer reduces deflection of the conductive overlay at the position outside of the touch portion in response to a touch on the first overlay surface at the touch portion (please see page 7, paragraph 4 suggests spacer, further please see page 4, paragraph 7 suggests the pressure absorbing material).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 2, 3, item# 207, 307, pages 2, paragraphs 27, 28

Regarding Claim 7, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests the spacer touches the circuit board surface, wherein the third thickness causes the spacer to separate the second overlay surface and the first conductive pad by the first distance and separate the protrusion and the first conductive pad by the second distance (please see page 7, paragraph 4 suggests spacer, further please see page 4, paragraph 7 suggests the pressure absorbing material, please see figures 2A, 3A, 5A).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 2, 3, 5, item# 207, 307, 301, 501, 523, 309, pages 1-3, paragraphs 25-34.

Regarding Claim 8, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests the spacer comprises a first spacer, the circuit board further having a second spacer on the circuit board surface, the second spacer touching the first spacer and having a fourth thickness such that the first and the second spacers separate the second overlay 
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 2, 3, 5, item# 207, 307 , 301, 501, 523, 309, pages 1-3, paragraphs 25-34 please notice in figure 2 item # 207seems to be in both side of variable capacitance with senor 203 and circuit board 209.  


Regarding Claim 9, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests the circuit board further having a spacer on the circuit board surface, the spacer touching the second overlay surface at a position outside of the touch portion and having a fifth thickness such that the spacer separates the second overlay surface and the first conductive pad by the first distance and separates the protrusion and the first conductive pad by the second distance (please see page 7, paragraph 4 suggests spacer, further please see page 4, paragraph 7 suggests the pressure absorbing material suggesting plurality of spacer, please see figures 2A, 3A, 5A suggests various heights between protrusion as well assistance between protrusion and conductive pad).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 2, 3, 5, item# 207, 307 , 301, 501, 523, 309, pages 1-3, paragraphs 25-34 

Regarding Claim 10, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests a surface of the protrusion is substantially flat and parallel to the first conductive pad (please see figures 2A, 4A, 5A Item # 1, 2, is parallel to Item # 111, 112, 131, 132).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 2, 3, 5, item# 201, 301, 501, 523, pages 2-3, paragraphs 33-34.suggest the Item# 201, 501 has planar flat surface.

Regarding Claim 11, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests the protrusion is cylindrical such that the surface of the protrusion is circular (please see page 8, paragraph 1, suggests various shapes of the protrusion).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 7, 8, item#703, 803, suggest protrusions are cylindrical shape

Regarding Claim 12, MA YANGZHAOMA YANGZHAO (CN 106775100) suggests the protrusion is prismatic such that the surface of the protrusion is rectangular (page 8, paragraph 1 suggests rectangular shape).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 5, 6, item# 523, 623, suggest protrusions are rectangular shape.


Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 2, 3, 5, 6, item# 301, 501, 523, 623, suggest protrusions requires less area than metallic plate.

Regarding Claim 14, MA YANGZHAOMA YANGZHAO (CN106775100) suggests an apparatus (please see abstract, page 5, paragraph 2 suggests touch panel display as an apparatus) comprising: a circuit board  (please see Applicant’s disclosure figures 1,2A, 3A, 3B; page 5, paragraph 3, suggests circuit board is represented by 2A, 2B, and 3A) having a first conductive pad on a circuit board surface (please see figures 2,A, 2B, 3, item # 1, 214); a conductive overlay having a first overlay surface and a second overlay surface opposite the first overlay surface (figure 3, item #1 please has top surface for finger touching and an opposite surface) , wherein the conductive overlay is configured to deflect in response to a touch on the first overlay surface (Please see figure 2A, 3 suggesting finger touching deflection or bending effect); and a protrusion protruding from the second overlay surface (please see figure  2B,  3, and Items # 1, 211 and 2, 212) configured to be a second conductive pad (please see figures 2A, 2B item # 2, 214), wherein the circuit board, the conductive overlay, and the protrusion (please see (please see figure 2A, 2B, 3 Items 2, # 211 and 212),  are arranged such that: the second overlay surface faces the circuit board surface, the second overlay surface and the first conductive pad are separated by a first distance (please see figure 
Ling Zhu et al. (US 20180039351 A1) discloses an apparatus comprising a circuit board a first conductive pad on a circuit board surface (figure 2, page 1, paragraph 6, disclosing an apparatus with a circuit board Item # 209, having planar surface conductive plate (item# 210) a conductive overlay having a first overlay surface and a second overlay surface opposite the first overlay surface (please see figure 2, page 1, paragraph 25), wherein the conductive overlay comprising a touch portion having a first thickness such that is configured to deflect in response to a touch on the first overlay surface (please see  paragraph 25) and a protrusion protruding from the second overlay surface at a position substantially centered in the touch portion and comprising a protrusion surface that is flat and parallel to the second overlay surface (please see figure 5, pages 2, 3, paragraphs 33, 34 having  protrusion post having planar flat surface on top) configured to be a second conductive pad (please see figure 5,, Item # 523, pages 2, 3, paragraph 34 suggesting posts made from metal plate 501  by stamping or bending or molding ), and a spacer protruding from the second overlay surface at a position outside of the touch portion and having a third thickness chosen such that the spacer is configured to reduce deflection of the conductive overlay at the position outside of the touch portion in response to a touch on the first overlay surface at the touch portion (please see figure 2, 3, 5, item #207 has different thickness than 

Regarding Claim 15, MA YANGZHAOMA YANGZHAO (CN106775100) suggests the overlapping area is not centered over the first conductive sensor pad (please see figures 2A, 2B, 4A, 4B, 5A, 5B, Item # 111, 112, please see page 7, paragraph 3 suggesting overlapping area).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 2, 3, 5, 6, item# 301, 501, 523, 623, suggest protrusions overlaps metallic plate.

Regarding Claim 16, MA YANGZHAOMA YANGZHAO (CN106775100) suggests the overlapping area comprises less than an area of the first conductive sensor pad (please see figures 2A, 2B, 4A, 4B, 5A, 5B, Item # 111, 112, please see page 7, paragraph 3 suggesting overlapping area).


Regarding Claim 17, Ling Zhu et al. (US 20180039351 A1) suggests the spacer (item# 20 figure 2) touches the circuit board surface (figure 2, Item # 209), and wherein the third thickness causes the spacer to separate the second overlay surface and the first conductive sensor pad by the first distance (please see figure 2, Item # 201, 207, 203, 209).

Regarding Claim 18, Ling Zhu et al. (US 20180039351 A1) suggests the spacer comprises a first spacer, the circuit board further having a second spacer on the circuit board surface (please see figure 2, Item # 207 is on both side of 203 and touching Item# 209), the second spacer touching the first spacer and having a fourth thickness such that the first and the second spacers separate the second overlay surface and the first conductive sensor pad by the first distance (please see figure 2, pages 1, 2, paragraphs 25-28).
Please also see MA YANGZHAOMA YANGZHAO (CN106775100) disclosure; page 7, paragraphs 2-4.

Regarding Claim 19, Ling Zhu et al. (US 20180039351 A1) suggests an apparatus comprising: a circuit board ((figure 2, page 1, paragraph 6, disclosing an apparatus with a circuit board Item # 209, having planar surface conductive plate (item# 

Regarding Claim 20, Ling Zhu et al. (US 20180039351 A1) suggests the conductive overlay further includes a third interior surface that extends from the first interior surface to the second interior surface in a direction substantially perpendicular to the first capacitor plate in the untouched configuration (please see figure 2, Item # 201 and 203)

Regarding Claim 21, MA YANGZHAOMA YANGZHAO (CN106775100) suggests the first interior surface extends along a top surface of a first spacer of the set of spacers such that the first interior surface is substantially coplanar along the top surface of the first spacer and from the first spacer to the third interior surface in the untouched configuration (please see figure 2A, 2B, 4A, 4B, page 7, paragraphs 2-5).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 2, 3, 5, pages 1-3, paragraphs 25-34.

Regarding Claim 22, MA YANGZHAOMA YANGZHAO (CN106775100) suggests the conductive overlay has a substantially uniform composition between the exterior surface and the first interior surface and between the exterior surface and the second interior surface(please see figure 2A, 2B, 4A, 4B, page 7, paragraphs 2-5).
Please also see prior art of Ling Zhu et al. (US 20180039351 A1) disclosure; figures 2, 3, 5, pages 1-3, paragraphs 25-34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is requested to review all the cited prior arts on USPTO 892’s.
NI SZE-YAO (US 20120134532 A1) disclosure; figure 3A-3C, paragraphs 21-31.

Any inquiry concerning this communication or earlier communicat7, paragraphs ions from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached on Monday-Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

06-08-2021